PER CURIAM.
We grant the state’s motion to treat its appeal as an application for certiorari to review an order suppressing the juvenile respondent’s confession and deny certiorari on the authority of Thompson v. State, 548 So.2d 198, 203 (Fla.1989) (“The fact of mental subnormality or impairment alone does not render a confession involuntary, Boss v. State, 386 So.2d 1191 (Fla.1980), except in those rare cases involving subnormality or impairment so severe as to render the defendant unable to communicate intelligibly or understand the meaning of Miranda warnings even when presented in simplified form. Cooper v. Griffin, 455 F.2d 1142 (5th Cir. 1972).” [e.s.]).
Certiorari denied.